Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claim 2-7, 10-11 and 15-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brahmbhatt, U.S. pat. Appl. Pub. No. 2006/0218222, in view of Huang, U.S. pat. Appl. Pub. No. 2008/0098123 and Harrow, U.S. pat. Appl. Pub. No. 2003/0074403.
	Per claim 2, Brahmbhatt discloses a computer implemented method for facilitating peer-to-peer data exchange in a common domain comprising:
a) obtaining data that identifies chunks of content available for download from a set of peers (see par 0035), wherein the chunks of content have previously been encoded for transmission at different bitrates (par 0014);
b) determining how many successive chunks of the contents would be needed to send to a first (receiving) peer (par 0044);
c) based on the determination, selecting a first chunk of content to download from a second peer (peer F) onto a first peer (peer R), both of which are included among the set of peers in the domain (par 0039); 
d) downloading the first chunk of content from the second peer to the first peer (par 0039);
e) selecting a second chunk of content to download from a third peer in the set of peers, wherein the selection of the second chunk of content is based, at least in part upon a bit rate for which the second chunk of content has been encoded for transmission, a size of the second 
e) downloading the second chunk of content from the third peer to the first peer (see par 0044).
Brahmbhatt does not explicitly teach determining amount of content to would be needed to fill a buffer of the first peer. However, Huang discloses a method of utilizing a play buffer at a target peer device for receiving streamed content from source peers wherein the play buffer is filled by determining a number of time units from one or more source peers or server prior to filling the buffer, each time unit comprises a number of successive chunks/packets (see Huang, par 0024).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brahmbhatt with Huang teaching because use of play/stream buffer would have allowed content to play at the target peer prior to the entire content being delivered (see Huang, par 0023).
Brahmbhatt also does not teach selecting content to download from a peer in response to a detected change in network conditions. Harrow teaches selecting content to be downloaded from a source in response to querying and detecting change in network condition, e.g., selecting a peer in response to a detected network congestion or outage (see Harrow, par 0062, 0071).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brahmbhatt with Harrow teaching because it would have enabled faster and more efficient transfer of data (see Harrow, par 0072).

	Per claim 4, Huang teaches using a super-peer (server 104) to determine appropriate bit rate in response to the request from the first peer (see par 0025).
	Per claims 5-6, Brahmbhatt teaches managing communications between the peers using a peer-to-peer stack (see par 0048), and obtaining data comprises storing heuristic data about the peers on the domain, wherein heuristic data comprises identity of the peer and identification of chunks of content (par 0016). Brahmbhatt does not teach use of a heuristic engine. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such heuristic engine in Brahmbhatt because it would have enabled practicing the invention, i.e., executing the algorithm (see par 0044).
	Per claim 7, Harrow teaches monitoring/querying and updating data to reflect changing network conditions (see Harrow, par 0071).
	Per claim 10, Huang teaches initially downloading chunks of content from peers over a relatively low bandwidth connection, i.e., P2P network, and subsequently downloading chunks of content from other peers over a relatively high bandwidth connection, i.e., downloading from SM server when throughput from P2P network is not sufficient (see par 0025).
	Per claim 11, Harrow teaches generating download plan for accessing particular content from the set of peers using chunk information and network status obtained from a super-peer (see par 0071).
	Claims 15-21 are similar in scope as that of claims 2-7 and 10-11.
13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brahmbhatt, Huang and Harrow, and further in view of Ahlin, U.S. pat. Appl. Pub. No. 2010/01443330.
	Neither Brahmbhatt nor Huang nor Harrow teach transcoding second chunk of content into the requested bit rate. Such content transcoding is known in the art as disclosed by Ahlin (see Ahlin, par 0075-0077).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such bitrate conversion in Brahmbhatt because it would have enabled providing content at suitable bitrate to the user. 


Allowable Subject Matter
4.	Claims 8-9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment
5.	Applicants' arguments filed February 16, 2022 with respect to claims 2-7, 10-11 and 15-21 have been fully considered but are not deemed persuasive.
	Applicant alleges that cited art of record does not teach determining number of successive chunks needed from source peer prior to filling the buffer. Applicant asserts that 
	As discussed in item 2 above, Huang teaches filling the buffer by “time units” wherein each “time unit” comprises specified number of successive frames/chunks, wherein the frames/chunks can be downloaded/obtained from one or more sources (see Huang, par 0024). Thus, in operation Huang’s system would determine a number of “time units” or number of successive frames/chunks needed to fill the buffer or to reach the target amount prior to filling the buffer. 
	 

Conclusion
 6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/14/22